Citation Nr: 0825576	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-36 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted for the claimed disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from May 
1966 to May 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

Based on a July 2008 motion, this appeal has been advanced on 
the docket because of the veteran's severe financial 
hardship.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2007).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 rating decision denied the veteran's claim 
for entitlement to  service connection for PTSD.  The veteran 
was notified of his appellate rights, but did not appeal the 
decision.

2.  Evidence received since the March 2003 rating decision is 
new evidence and when considered with the previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007). 

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letter dated in September 2004 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, this letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

With respect to the veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

The Board finds that with regards to the veteran's request to 
reopen his previously disallowed claim of entitlement to 
service connection for PTSD, the above- mentioned September 
2004 letter failed to provide notice in accordance with Kent.  
Nevertheless any defect with respect to Kent notice is deemed 
to be moot because the veteran's claim is found to be 
reopened by way of the submission of new and material 
evidence, as will be explained below.

In regard to VA's duty to assist, it is clear that no further 
assistance is needed to substantiate the veteran's request to 
reopen his previously denied claim for PTSD.  As stated 
above, the veteran's claim is being reopened.

The Board further notes that the underlying claim of service 
connection for PTSD is being remanded for further 
notification and development for reasons explained in greater 
detail below.  Thus, no further discussion of the VCAA with 
respect to the adjudication of the present appeal is 
necessary at this time.

Analysis

The Board notes that the veteran's current claim is one of 
entitlement to service connection for PTSD.  This claim is 
based upon the same factual basis as his original claim of 
entitlement to service connection for PTSD, which was denied 
in the March 2003 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d. 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2007), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for PTSD by a March 2003 rating decision.  The 
claim was denied on the basis that there was no confirmed 
diagnosis of PTSD.  The evidence under consideration at that 
time consisted of service treatment records, the veteran's 
service personnel file and VA treatment records from March 
2002 to July 2002.  The RO also scheduled two psychological 
examinations in October 2002 and again in February 2003; 
however, the veteran failed to report for either examination.  
The veteran did not appeal this decision, and the March 2003 
rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

In August 2004, the veteran filed to reopen his claim for 
entitlement to service connection for PTSD.  A November 2004 
RO rating decision denied the veteran's application to reopen 
due to lack of new and material evidence.  The veteran was 
again notified of his appellate rights, and perfected an 
appeal of this issue.  

Evidence received since the March 2003 rating decision 
includes a January 2005 letter in which the veteran provides 
detailed information, including a specific date, for the 
claimed stressor; and, an April 2005 psychiatry progress note 
from the Kansas City VAMC reflecting a combat related chronic 
post traumatic stress disorder on Axis I. 

After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim; thus, it is 
material. 

Such evidence clearly relates to the reasons for the previous 
denial in March 2003, is neither cumulative nor redundant of 
the evidence of record at the time of the March 2003 rating 
decision, and raises a reasonable possibility of 
substantiating the claim.  As such, the Board concludes that 
the veteran has submitted new and material evidence and the 
veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for PTSD should be 
granted.  38 C.F.R. 
§ 3.156(a) (2007).


ORDER

New and material evidence having been received, the veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for PTSD is granted.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary with respect to the veteran's claim of entitlement 
to service connection for PTSD for the reasons discussed 
below.

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

In his statement dated in January 2005, the veteran asserts 
that he witnessed and participated in combat operations while 
stationed in Vietnam.  In July 1967, his company came upon a 
rocky, mountainous enemy facility on a beach off the South 
China Sea.  The veteran states that his squad captured an 
enemy soldier and that he killed another enemy soldier that 
had attempted to flee.  The veteran further states that two 
other enemy troops were killed by another U.S. soldier.  The 
next day a U.S. Army chaplain entered the caverns and was 
killed and while attempting to recover the body, another U.S. 
soldier was killed when he fell from the helicopter.  This is 
the stated stressor for the veteran's PTSD claim.  The Board 
notes that the veteran is currently service connected for an 
injury incurred when a claymore mine accidently exploded in 
the veteran's hand.  The damage from that explosion resulted 
in the amputation of a finger on the veteran's left hand.  
However, the veteran does not claim this event as a stressor 
for his PTSD claim.  

A review of the veteran's service personnel records reveals 
that the veteran was assigned to 2nd Battalion, 5th Cavalry 
Regiment of the 1st Cavalry Division and served as a light 
weapons infantryman.  He also was awarded the National 
Defense Service Medal, the Army Commendation Medal, the 
Vietnam Service Medal with Bronze Service Star, the Vietnam 
Campaign Medal and the Air Medal; however, the record does 
not show that the veteran was awarded any medal or decoration 
clearly indicative of combat status.  The service personnel 
records also show that the veteran participated in the 
Vietnam Counteroffensive Phase II Campaign.  However, 
evidence of participation in a campaign does not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99.  As combat status has not been 
clearly established by the evidence of record, credible 
supporting evidence that the claimed in-service stressors 
occurred is necessary.  Doran v. Brown, 6 Vet. App. 389, 395-
96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The Board finds that the veteran has provided sufficient 
detail to submit a search request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) asking them 
to provide any available information which might corroborate 
the veteran's asserted in-service stressor.  Therefore, a 
remand is necessary in order to verify the veteran's alleged 
stressor.

The veteran should also be scheduled for an examination to 
determine the existence and etiology of the currently 
manifested PTSD.  Although the April 2005 VA treatment record 
notes an Axis I chronic PTSD diagnosis by a psychiatrist, the 
psychiatrist failed to link the diagnosis to a specific in-
service stressor event.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The September 2004 letter failed to 
provide this notice to the veteran.  Therefore, the veteran 
should also be provided with such notice on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice 
regarding the establishment of a 
disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Send a letter to the JSRRC asking 
them to provide any available 
information which might corroborate the 
veteran's asserted in-service stressor, 
particularly the attack on the banks of 
the South China Sea on his unit (Company 
C, 2nd Battalion, 5th Cavalry Regiment of 
the 1st Cavalry Division) in July 1967.  
Please provide JSRRC with the following:  
a summary of the incident (as described 
by the veteran in January 2005 statement 
and April 2005 psychiatric progress 
notes); copies of the veteran's DD-214; 
and service personnel records showing 
service dates, duties, and units of 
assignment.  Thereafter, a specific 
determination as to whether his claimed 
stressor is sufficiently verified must 
be made, with consideration of Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (a 
veteran need not substantiate his actual 
presence during the stressor event; the 
fact that the veteran was assigned to 
and stationed with a unit that was 
present while such an event occurred 
strongly suggests that he was, in fact, 
exposed to the stressor event).

3.  Upon receipt of the records, 
schedule the veteran for a VA 
psychiatric examination to determine the 
existence and etiology of the currently 
manifested PTSD.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  In determining 
whether the veteran has PTSD due to an 
in-service stressor, the examiner is 
hereby notified that only the verified 
history detailed in the records by the 
JSRRC or the AOJ and any service 
treatment or personnel records may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressor detailed in the report of 
JSRRC serves as a basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or non-verified events 
specified in the examination report.  
The claims file should be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A complete 
rationale for all opinions offered 
should be provided.

4.  Following all necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


